DETAILED ACTION
This is in response to the amendment filed on 03/01/2021. Claims 1, 3, 5-8, 10, 12-15, and 17-25 are pending in this Office Action. Claims 2, 9, and 16 had been previously cancelled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark
In response to the final Office Action 12/03/2020, claims 1, 5, 8, 12, 15, and 18 have been amended, claims 4 and 11 have been cancelled, and new claims 24-25 have been added.
The Applicant’s Interview Summary is acknowledged and it is OK.
The prior claims objections are withdrawn in view of new amendments. 

Response to Arguments
Applicant's arguments (see pages 11-14) with respect to newly amended claims 1, 8, and 15 that 
1. None of the references disclose or suggest "attributes including at least one of size of the first object relative to a frame of the first image and a position of the first object relative to the frame of the first image"  and 
2. None of the references disclose or suggest "receiving, via the graphical user interface, a modification of the position of the selected first object relative to the frame of the first image"  
3. None of the references disclose or suggest "causing the graphical user interface to display a second image of a second object corresponding to a result of the updated search query, the second image being associated with the portion of the first and second metadata representing the modified position of the selected first object, wherein a size and a positionAMENDMENT AND RESPONSE UNDER 37 CFR § 1.116 AND INTERVIEW SUMMARY Page 15 of the second object relative to a frame of the second image is similar to the size and the modified position of the first object relative to the frame of the first image" 

Serial Number: 15/790,455 Dkt: AD01.P7330US Filing Date: October 23, 2017            have been considered but are moot in view of the new ground(s) of rejection over the new reference, Leppanen et al., US 2018/0225290. 

Lee reference is no longer relied upon in the current rejections. The current limitations of newly amended independent claims 1, 8, and 15 are rejected over the new combination of Kong and Leppanen. See below for details.
Serial Number: 15/790,455 Dkt: ADO1.P7330US 
Filing Date: October 23, 2017 Title: IMAGE SEARCH AND RETRIEVAL USING OBJECT ATTRIBUTES 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 8, 10, 12, 13, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al., US 2014/0258271 in view of Leppanen  et al., US 2018/0225290 (Leppanen  , hereafter).
Regarding claim 1,
Kong discloses a computer-implemented method of image search and retrieval in a digital medium environment, the method comprising: 
causing a graphical user interface to display a first image of a first object corresponding to a result of a search query processed by a search engine, the first image being associated with first metadata representing one or more attributes of the first object in the first image (See Kong: at least para 8, 24, 28-29, ; 
causing the graphical user interface to display a user-selectable hotspot icon corresponding to the first object in the first image, wherein a position of the hotspot icon within the first image is determined from the one or more attributes of the first object in the first image prior to a user selection within the first image (See Kong: at least para 33 and Fig. 6J, the user interface displays a selectable portion of the images by highlighting the product such as by placing a marker or an icon in a location indicated by the product, prior the further user selection);
receiving, via the graphical user interface, a selection of the first object from within the display of the first image, wherein the selection of the hotspot icon from within the display of the first image causes the selection of the first object from within the display of the first image (See Kong: at least para 8, 33-34 and Fig. 2-3, a user may select/click on the marker or icon to select the product (i.e. object) form within the displayed image);
sending, in response to receiving the selection of the first object from within the display of the first image, an updated search query to the search engine, (See Kong: at least para 8, 34-35, and Fig. 2-3, when the user select the product, the website submit a new/updated search query including characteristics (e.g. brand) of the product and additional characteristics/attributes of a first product displayed ; and 
AMENDMENT AND RESPONSE UNDER 37 CFR § 1.116 and INTERVIEW SUMMARYPage 3 Serial Number: 15/790,455Dkt: ADO1.P7330US Filing Date: October 23, 2017 causing the graphical user interface to display a second image of a second object corresponding to a result of the updated search query, the second image being associated with the portion of the first and second metadata representing of the selected first object, (See Kong: at least para 8, 34-35, and Fig. 2-3, presenting the user with the search results comprising products (i.e. second object) similar to the product (i.e. first image) illustrated in the selected image, wherein the second/similar product is associated with additional characteristics).
Kong discloses the limitations as stated above including formulating a searching for similar/second products based on additional characteristics/attributes of a first product displayed in the image, where in the second/similar product is associated with additional characteristics (See Kong: at least para 34) and  presenting the user with the search results comprising products (i.e. second object) similar to the product (i.e. first image) illustrated in the selected image, wherein the second/similar product is associated with additional characteristics(See Kong: at least para 8, 34-35, and Fig. 2-3).. 
However, Kong does not expressly teach attributes including at least one of a size of the first object relative to a frame of the first image and a position of the first object relative to the frame of the first image;  receiving, via the graphical user interface, a modification of the position of the selected first object relative to the frame of the first image; sending, in response to receiving the modification of the position of the first object relative to the frame of the first image, an updated search query to the search engine, the updated search query including at least a portion of the first metadata representing the one or more attributes of the first object in the first image and second metadata representing the modification of the position of the selected first object relative to the frame of the first image; and the portion of the first and second metadata representing the modified position of the selected first object, wherein a size and a position of the second object relative to a frame of the second image is similar to the size and the modified position of the first object relative to the frame of the first image.
On the other hand, Leppanen discloses: 
attributes including at least one of a size of the first object relative to a frame of the first image and a position of the first object relative to the frame of the first image (See Leppanen: at least para 25, 127, and Fig. 9-15, attributes including size and location  of an object (e.g. TV) relative to frame of the image);  
receiving, via the graphical user interface, a modification of the position of the selected first object relative to the frame of the first image (See Leppanen: at least para 109-112, 139-146, and Fig. 10-15, altering the location of the displayed object (e.g. TV) compare to the frame of the image); 
sending, in response to receiving the modification of and the position of the first object relative to the frame of the first image, an updated search query to the search engine, the updated search query including at least a portion of the first metadata representing the one or more attributes of the first object in the first image and second metadata representing the modification of the position of the selected first object relative to the frame of the first image (See Leppanen: at least para 109-112 and 139-146, and 
the portion of the first and second metadata representing the modified position of the selected first object, wherein a size and a position of the second object relative to a frame of the second image is similar to the size and the modified position of the first object relative to the frame of the first image (See Leppanen: at least para 109-112 and 139-147, and Fig. 10-15, displaying new/second images based on search for images that corresponds to the altered  attributes such as location (and/or size) of the displayed TV relative to the frame of the image);
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Kong with Leppanen’s teaching in order to implement above functions including causing the graphical user interface to display a second image of a second object corresponding to a result of the updated search query, the second image being associated with the portion of the first and second metadata representing the modified position of the selected first object, wherein a size and a position of the second object relative to a frame of the second image is similar to the size and the modified position of the first object relative to the frame of the first image, with reasonable expectation of success. The motivation for doing so would have been to improve and facilitate searching for desired objects similar to a displayed object in an image by allowing a user to modify the attributes such as size, shape, and/or position of the displayed object via a GUI using hand gestures.
Regarding claim 3,
wherein the second object displayed in the second image is further associated with the second metadata (See Leppanen: at least para 109-112 and 139-147, and Fig. 10-15 and Kong: at least para 8, 34-35, and Fig. 2-3). 
Regarding claim 5,
the combination of Kong and Leppanen discloses wherein the modification includes a change in the size of the object relative to the frame of the first image (See Leppanen: at least para 25, 127, and Fig. 9-15, altering the size of the object);
Regarding claim 6,
the combination of Kong and Leppanen discloses wherein the second image is different from the first image (See Kong: at least 8, 34-35, and Fig. 2-3 and Leppanen: at least para 109-112 and 139-147 and Fig. 15).
Regarding claims 8, 10, 12, and 13,
the scopes of the claims are substantially the same as claims 1, 3, 5, and 6, respectively, and are rejected on the same basis as set forth for the rejections of claims 1, 3, 5, and 6, respectively.
Regarding claims 15 and 17-19,
the scopes of the claims are substantially the same as claims 1, 3, 5, and 6, respectively, and are rejected on the same basis as set forth for the rejections of claims 1, 3, 5, and 6, respectively.

s 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al., US 2014/0258271 in view of Leppanen  et al., US 2018/0225290  and further in view of Kennedy et al., US 2014/00314313 (Kennedy, hereafter).
Regarding claim 7,
the combination of Kong and Leppanen discloses the limitations as stated above including displaying of input images and search result image. However, Kong does not expressly teach causing the graphical user interface to display both the first image and the second image at the same time. 
On the other hand, Kennedy discloses displaying of a query image (i.e. first image) and result similar product images at the same time (See Kennedy: at least Fig. 5 and para 53). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Kong and Leppanen with Kennedy’s teaching in order to implement above function. The motivation for doing so would have been to improve functionality of the image searching method by displaying the first query image with the result image so the user could easily compare the objects/products in the first and second images.
Regarding claim 14,
the scope of the claim  is substantially the same as claim 7, and is rejected on the same basis as set forth for the rejection of claim 7.
Regarding claim 20,
the scope of the claim  is substantially the same as claim 7, and is rejected on 
the same basis as set forth for the rejection of claim 7.

21 is rejected under 35 U.S.C. 103 as being unpatentable over Kong et al., US 2014/0258271 in view of Leppanen  et al., US 2018/0225290 and further in view of Okuyama et al., US 2008/0162031 (Okuyama, hereafter).
The combination of Kong and Leppanen discloses the limitations as stated above including determining location of a marker or icon on a product/object in a first image based on location of product on the image. However, it does not expressly teach determining the position of the icon based on pixel coordinates or a range of pixels coordinates that corresponds to a location object on an image. 
On the other hand, Okuyama discloses determining position of an icon on an image based on coordinates of pixels (See Okuyama: at least Fig. 7 and para 93, 97, and 106 and Table 2-3). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Kong and Leppanen with Kennedy’s teaching in order to determine the position of the hotspot icon based on pixel coordinates or a range of pixels coordinates that corresponds to a location of the first object within the first image. The motivation for doing so would have been to improve efficiency and precision of the method by calculating the exact position of the icon/marker on the object within the image based on pixels coordinates.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kong et al., US 2014/0258271 in view of Leppanen  et al., US 2018/0225290 and further in view of Cao et al., US 2014/0344766 (Cao, hereafter).
a change in a size and/or a position of the hotspot icon.
On the other hand, Cao discloses a user may move the hotspot to a desired location by dragging the hotspot to a new location (See Cao: at least para 97). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of combination of Kong and Leppanen with Cao’s teaching in order to change in a size and/or a position of the hotspot icon within the first image. The motivation for doing so would have been to improve functionality of the method by enabling a user to move the hotspot/marker from one location of the image to a desired location or product.

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al., US 2014/0258271 in view Leppanen  et al., US 2018/0225290 further in view of Cao et al., US 2014/0344766 and further in view of Dai et al., US 9,646,362 (Dai, hereafter).
The combination of Kong and Leppanen discloses determining receiving modification to attributes of the object in the image. However, it does not expressly teach a user input representing a change in a position of the icon.
On the other hand, Cao discloses a user may move the hotspot to a desired location by dragging the hotspot to a new location (See Cao: at least para 97). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of combination of Kong and a user input representing a change in a position of the icon. The motivation for doing so would have been to improve functionality of the method by enabling a user to move the hotspot/marker from one location of the image to a desired location or product.
The combination of Kong, Leppanen, and Cao discloses determining receiving modification that includes changing the position of the hotspot over the image. However, it does not expressly teach establishing a reference grid over an image with coordinates or quadrants of the reference grid.
On the other hand, Dai discloses overlaying a reference grid over an image that includes coordinates used for locating icons (See Dai: at least Fig. 4, Fig. 6A, and col. 4, lines 11-25). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of combination of Kong, Leppanen, and Cao with Dai’s teaching in order to establishing a reference grid over the first image, wherein the modification includes a user input representing a change in a position of the hotspot icon with respect to coordinates or quadrants of the reference grid. The motivation for doing so would have been to help the user to move the marker/icon from one location of the image to a desired location according to a reference grid overlaid on the image.

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hares Jami/           Primary Examiner, Art Unit 2162                                                                                                                                                                                                        05/20/2021